 GREYSTON BAKERY 433 Greyston Bakery, Inc. and Local 3, Bakery, Confec-tionery and Tobacco Workers International Un-ion, AFLŒCIO. Cases 2ŒCAŒ29671, 2ŒCAŒ30407, and 2ŒCAŒ30831 January 25, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On October 2, 1998, Administrative Law Judge Elea-nor MacDonald issued the attached decision.  The Re-spondent filed exceptions.  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Greyston Bakery, Inc.,  Yonkers, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Karen M. Newman, Esq. and Joshua Zuckerberg, Esq., for the General Counsel. Alfred J. Smith, Jr., Esq., of Stamford, Connecticut, for the Respondent. Samantha Dulaney, Esq. (Spivak, Lipton, Watanabe, Spivak & Moss), of New York, New York, for the Charging Party. DECISION STATEMENT OF THE CASE ELEANOR MACDONALD, Administrative Law Judge. This case was heard in New York, New York, on 6 days be-tween September 23, 1997, and January 14, 1998.  The com-plaint alleges that Respondent, in violation of Section 8(a)(1) and (3) of the Act, interrogated its employees, threatened its employees with loss of benefits and with discharge because they formed the Union, placed an employee on a production quota, committed various other violations, suspended employ-ees, and discharged employees James Edmonson, Irene Wil-liams, Berlin Craig, and Sabrina James.  Respondent denies that it engaged in any violations of the Act.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s finding that the Respondent demonstrated union animus, we find that the Respondent™s conduct in violation of Sec. 8(a)(1) amply demonstrated such animus.  We therefore find it unnecessary to rely on any conduct by the Respondent other than that found to have violated Sec. 8(a)(1). 2 In Member Hurtgen™s view, the judge, in several instances, en-gaged in improper speculation.  For example, the judge stated that, because employee James Edmonson had been orally warned about attendance problems, ﬁit is reasonable to assume that the same is true for other employees.ﬂ  There is no finding to support that statement.  Nor does Member Hurtgen agree with the judge™s implicit rejection of the argument that an employer could reasonably choose a person for layoff because that person will likely find another job.  Despite these instances, however, Member Hurtgen finds sufficient record evidence to support the 8(a)(1) violations found.  Further, he concludes that these 8(a)(1) violations supply the requisite ﬁanimusﬂ needed to support the 8(a)(3) findings. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel and the Respondent on March 20, 1998, I make the following2 FINDINGS OF FACT I.  JURISDICTION Respondent, a corporation, with an office and place of busi-ness in Yonkers, New York, is engaged in the wholesale pro-duction of baked goods.  Respondent annually purchases and receives at its Yonkers, New York facility goods and supplies valued in excess of $50,000 directly from points located outside the State of New York.  The parties agree, and I find, that Re-spondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that Local 3, Bakery, Confectionery and Tobacco Workers International Union, AFLŒCIO (the Union), is a labor organization within the meaning of Section 2 (5) of the Act.   II.  ALLEGED UNFAIR LABOR PRACTICES A. The Facts 1. Background The Greyston Bakery (the Bakery) is associated with the Greyston Foundation and the Zen Community of New York.  The mission of the Foundation is to work with the residents of southwest Yonkers, New York, to help people who are home-less, incarcerated, formerly addicted, and disenfranchised to achieve self-sufficiency.  The Foundation provides housing, day care, a residence for AIDS sufferers, and a day health facil-ity.  The Greyston Bakery offers economic opportunity for people who have little or no experience in the job market.  Frederic McCabe, until November 1997, the CEO of the Bak-ery, stated that the mission of the Bakery was to work with the employees so that they could ﬁempowerﬂ themselves.   The Greyston Bakery is divided into two production depart-ments: the cake and tart department makes products for the New York City restaurant market, and the brownie department make brownies for Ben & Jerry™s Ice Cream in Vermont.  The brownie department provides about 75 to 80 percent of the bakery™s revenue.  The brownies are used by Ben & Jerry™s in the manufacture of ice cream and frozen yogurt.  The evidence shows that an employee, called a mixer, measures the ingredi-ents for the brownies and mixes them into a batter.  The mix-ture is deposited into baking pans and baked.  Later, the brown-ies are broken up on a cutting table, and pieces of brownie which are not acceptable are removed and discarded.  Finally, the brownies are boxed and frozen for shipment.   The Union began organizing the employees of the Bakery in July 1996.  On August 19, 1996, the Union filed its petition for  2 The record is corrected so that at p. 9, L. 8, it reads, ﬁthese stipula-tions comport with his understandingﬂ: at p. 13, LL. 11 and 14, the phrase should read, ﬁdisparate treatment.ﬂ  327 NLRB No. 86  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 434certification in a unit comprise
d of production and maintenance 
employees.  An election was held on October 2, 1996.  The 
tally of ballots showed that of approximately 29 eligible voters, 
13 votes were cast for the Union and 12 votes were cast against 
the Union.  One challenged ballot was determinative.
3 On 
March 31, 1997, the Union was certified to represent the unit.  
Respondent is testing th
e certification.   
Respondent provides its empl
oyees with a handbook which 
states in pertinent part: 
 Introduction 
 The following document is meant to provide you with 
an understanding of . . . certai
n terms of employment. . . . 
Please keep in mind that this handbook is not a statement 
of a contract between Greyston Bakery and you as the 
Employee, nor is it all-inclusive.  As the Bakery grows 
and changes, the policies in this handbook will grow and 
change. . . . 
 Attendance
  . . . The following actions will be taken as a result of poor at-
tendance behavior: 
 1. Three unexcused latenesses during a thirty-day pe-
riod will result in a one-day suspension. 
2. Three more unexcused latenesses (starting from date 
of previous suspension) in a thirty-day period will result in 
a three day suspension. 
3. Three more unexcused latenesses in the next thirty-
day period (start from date of 
previous suspension) will re-sult in immediate termination. 
4. Absences will follow the same procedure.  One un-
excused absence per thirty-day period will be subject to 

the same penalties as stated above. 
 Absence is sometimes unavoidable, but communicating that 
you are going to be absent is absolutely necessary.  Even if 
you have a legitimate reason for your absence, if a pattern of 
absences develops, we will have no other choice but to take 
disciplinary action, including termination. . . . 
 Rules of Conduct 
 . . . What follows are examples of unacceptable conduct . . . 

which may result in disciplina
ry action . . . including dis-
charge.  Depending upon the circumstance, serious, aggra-

vated or repeated incidents may result in written warning, 
suspension, or discharge without prior discipline. 
 1. Tardiness and excessive absenteeism. 
. . . . 6. Failure to follow job instructions. 
. . . . 8. Insubordination. 
 Some conduct is . . . so serious that it will usually result in 
immediate discharge, though management reserves the right 
to enforce appropriate alternative disciplinary measures, de-
pending upon the circumstance. 
 Examples of such miscon-
duct are: 
 1. Threatening or striking another Employee. 
                                                          
 3 The challenged ballot was that of James Edmonson who had been 
discharged in August.  His ballot was opened and counted, resulting in 
a union victory by 14 to 12 votes.  
. . . . 11. Indecent or offensive language or conduct on Bak-
ery property. 
 Involuntary Termination (Lay-Off) 
 . . . Greyston Bakery will take into account overall quality of 
performance, dependability, ski
lls, attendance record, length 
of service, production requirements, and department needs, in 
determining which em
ployee to lay-off. 
2. Respondent™s reaction to the Union 
McCabe testified that he first 
learned of the Union™s organiz-
ing efforts on Wednesday, August 21, when he received notice 
that the petition had been filed. 
 McCabe met with
 his managers and supervisors on Monday, August 26, 1996, and notified 
them of the Union™s organizing efforts. According to McCabe 
he instructed the supervisors not to question employees and not 
to initiate conversations with
 them about the Union.   
McCabe held two meetings on August 26 or 27 with the unit 
employees.  He announced that a 
union petition had been filed. 
About 1 week later, he conduc
ted another meeting with unit 
employees where he tried to give the facts about the Union and 
what would happen if there were an election.  McCabe stated 
that he let the employees know that he preferred dealing with 
them directly instead of through a third party.  He described the 
union agents as outsiders; his s
upervisors heard him make such 
comments.   
McCabe testified that he had 
no opinion one way or another 
concerning the desirability of the Union coming to represent the 

employees at the bakery.  He just
 wanted a fair election to be 
held.  McCabe stated that he 
was not attempting to convince the 
employees that they did not actually need the Union.  Indeed, 
he did not tell them whether he wanted the Union or not.  
McCabe acknowledged that although the Union had been certi-
fied at the time of the instant he
aring and although a majority of 
the employees voted to have the Union represent them, Re-

spondent has refused to bargain and is testing the certification. 
The record shows that McCabe sent a letter to employees 
dated August 27, 1998, which stated in part: 
 The more you know about unions in general and this union in 
particular, I think that you will agree we do not need 
a stranger involved.
  [Emphasis in original.]  You have defined 
some very interesting ideas 
about how we can communicate 
better with each other, and I wo
uld like to see how we can put 
those ideas to work without a third party in between us. 
 The letter went on to provide the employees with McCabe™s 
telephone numbers at work, at ho
me and by pager and invited 
the employees to ﬁfeel free to call me at any time.ﬂ   
On September 9, McCabe sent a letter to all of the employ-
ees informing them that the el
ection would be held on October 
2.  The letter said: 
 As you know, we feel that it is not necessary for you to 
bring in an outsider, pay dues 
and be subject to fines, as-
sessments and penalties.  Sure, I will be the first to admit 

that there have been some problems at the bakeryŠwhat 
organization doesn™t have them?  However, we feel it 
would be better for all of us to
 continue to try to solve our 
problems together as we have in the pastŠwithout the in-

tervention of a stranger. 
 On September 11, 1996, McCabe 
addressed a letter to the 
employees informing them of th
e Union™s right, under its by-
 GREYSTON BAKERY 435 laws, to impose fines and dues.  The letter said that ﬁserious 
burdens and risksﬂ would be placed upon the employees 
ﬁshould you vote for the Union.ﬂ
4 On September 17, 1996, McCabe 
sent the employees a letter 
explaining that the bakery was 
required to furnish the names 
and home addresses of employees to the Union prior to the 
election.  The letter said, 
ﬁ[W]e are not happy about this
.  (Emphasis in original.) The letter stated that employees did not 
have to let union organizers, w
hom it referred to repeatedly as 
ﬁthese outsiders,ﬂ into their homes. 
On September 18, 1996, McCabe
 sent a letter which in-formed employees that the Un
ion had sent an ﬁoutrageousﬂ 
letter asking McCabe to cancel the election and 
ﬁDEPRIVE 
YOU OF YOUR RIGHT TO VOTE.ﬂ
 (Emphasis in original.) 
The letter went on to say that ﬁt
his is typical of what happens 
when you get involved with outsiders who desperately need 
YOUR DUES AND FINES to pay 
for big salaries and conven-tions at fancy resorts.
ﬂ (Emphasis in original.)  The letter ends 
by urging the employees, ﬁLet™s
 send these paid organizers a message that you will not be treated this way and vote NO on 

October 2.ﬂ   
On October 1, 1996, the day be
fore the election, McCabe 
sent another letter to the empl
oyees, referring to two meetings 
he had conducted on September 30 and October 1, and stating, 
ﬁIf we can all talk together like 
that without some outside strangers, we can make real progress.
ﬂ  (Emphasis in original.) 
Other managers and supervisors discussed the Union with 
the unit employees.   
General Manager Julius Walls testified that if employees 
came to him with questions about the Union, he told them that 
he believed that the Union was not needed.  However, he did 
not threaten employees and di
d not discourage employees from 
joining the Union.  Walls denied
 telling employees that he did 
not want the Union.   
Production Coordinator and Te
am Captain Edward Lewis 
testified that he is loyal to the bakery because it gave him a 

chance to make something of himself.  Lewis stated that he was 
not happy when he heard that the Union was organizing the 
employees.  He viewed the Unio
n as an outsider which would 
hamper the bakery in its ability to help the community.  On 

May 10, 1997, Lewis addressed the employees about the posi-
tive aspects of the bakery.  He discussed his own career at the 
bakery and mentioned the benefits and the incentive plan. 
There were some new employees 
and he wanted them to judge 
the bakery for themselves and give it a fair chance.  Lewis 

stated that there was a lot of negativity going around.  How-
ever, he said that he did not hear anyone talk negatively about 
the bakery but that he had received ﬁvibesﬂ to that effect.  
Lewis said that he discussed 
the Union with Maintenance Su-
pervisor Jerome Lee.   
Maintenance Supervisor Jerome 
Lee testified that he did not 
care whether or not the Union came to the bakery.  Lee stated 

that he discussed the Union with Quality Assurance Supervisor 
Gary Nash who told him that he had no idea why the employ-
ees would want a Union.  Lee also discussed the Union with Lewis and they speculated a
bout how the organizing got 
started.  Lee testified that 
those employees who spoke nega-
tively about the bakery, saying that it did nothing for them, 
                                                          
 4 McCabe did not tell the employees that they could be represented 
by the Union without becoming members and that they could avoid 
being subject to fines and penalties. 
were the people who wanted the 
Union.  Lee heard Lewis talk 
to the employees on May 10, 1997.  Lewis mentioned the good 
things about the Bakery and said
 that the Bakery had helped 
people, giving them jobs and bending over backwards for em-
ployees.   
Night Supervisor Steven Bodden testified that he had no 
opinion about the Union.  Bodden claimed that he never dis-cussed the Union with other supervisors and that he never men-

tioned the Union to any unit employees.  Bodden never heard 
McCabe use the term ﬁout
siderﬂ about the Union. 
Supervisor Gary Nash is in ch
arge of quality assurance and 
community relations.  Nash, who has worked at the bakery for 
8 years, testified that he learned of the organizing activity at the 
Respondent on August 26 when McCabe informed supervisors 
that a petition had been filed.  
McCabe told the supervisors not 
to cause conflict with the employees over the Union no matter 

what their personal opinions mi
ght be.  McCabe enunciated 
ﬁdo™s and don™tsﬂ, including a rule that supervisors should not 
give their personal views about th
e Union.  Nash testified that 
after August 26 he had many conversations about the Union 
with supervisors and employees, a
nd that he discussed the pros 
and cons of the Union with employees.  Nash thought the Un-

ion was for the people, and that was good.  However, in his 
view, the Union was a bit deceptive in promoting itself.  Nash 
heard that the Union told employees that all of them would get 
a raise if the Union won the election and he did not think it was 
fair to make that statement.  Nash denied that he threatened 
bakery employees with a loss of benefits if they supported the 
Union and he denied giving employees the impression that their 
union activities were under surveillance.   
3. Discharge of James Edmonson 
James Edmonson worked at the Bakery from July 1994 to 
August 1996.  Edmonson began as a quality contro
l employee.  
After a few months he became a mixer.  His job consisted of 
measuring and mixing the ingredients used to make brownies 
for Ben & Jerry™s.  A number 
of Respondent™s witnesses testi-
fied that Edmonson was the ﬁhead mixerﬂ but no such term 

appears on any personnel documents
 and Edmonson denied that 
he was ever told that he was the head mixer. 
Edmonson testified that he had trained other employees to 
mix brownies, including Jamel Kerson, Thomas Berry, Legrand 
Martin, Danny Andino, and an employee named Andrew.  Ac-
cording to Edmonson, there are two mixers on a shift.  On his 8 
p.m. to 6 a.m. shift, Jeffrey 
Addison was the other mixer.  
When one mixer is not at work, th
e other mixer covers for him.   
Edmonson testified that in July 1996, the employees dis-
cussed the need for a union at the Bakery. Beginning in mid-
July 1996, he distributed author
ization cards for Local 3 on the Bakery™s production floor, in the 
locker room, outside the facil-ity and in the homes of indivi
dual employees.  Edmonson gave 
other employees information about the Union and he helped to 
schedule meetings where the Local 3 organizer spoke to inter-
ested employees.   
Edmonson testified that on August 16, 1996, he was on a 
break at 10:30 or 11 p.m.  Edmonson went to a store up the hill 
from the Bakery to buy a sandwich and he sat in front of the 
store eating his sandwich with S
upervisor Jerome Lee.  Lee 
asked Edmonson if he was trying to start a union in the Bakery.  
Edmonson replied that he did no
t know who started it but that 
he had signed a card.  Lee to
ld Edmonson that Supervisors Gary Nash and Edward Lewis were trying to find out who 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 436started the Union.  Edmonson said that he had signed and he 
asked if there was anything wrong with signing.  Lee responded 
that if he were not part of ma
nagement he would sign up too.  
The men then discussed examples
 of the poor treatment of em-
ployees by the Bakery.  An employee named Chase who was 
there said that a union would hurt everybody, but Edmonson 
said they just needed better working conditions.  On cross-
examination, Edmonson testified th
at he was sure of the date 
when this incident occurred because it was the day after pay-
day.  When it was pointed out to Edmonson that payday is a 
Tuesday, but that August 16, 1996, was a Friday, Edmonson 
stated that he might be wrong about the date.   
On August 19, according to Edmonson, he noticed that con-
trary to the usual situation, th
e supervisors were watching every 
step the workers made.  On Au
gust 21, employees Dawn James 
and Irene Williams informed Ed
monson that Supervisors Nash 
and Lewis had asked them if they had signed union cards.  
Edmonson testified that he arrived at work 4 hours™ late on 
August 21.  His uncle had died 
and he was very disturbed.  
Edmonson had not called in to say 
he would be late because his 
telephone service permitted him to 
receive calls but not to place 
calls.
5  According to Edmonson, he explained the circum-
stances to Lewis who excused 
his lateness and did not impose 
discipline or a written warning.  On August 22, Edmonson did 
not report to work at all.  Edmons
on stated that his wife left for 
work at 5 p.m.  Usually, Edm
onson takes a nap and wakes up at 
7 p.m. so that he can drop off the children at his mother™s house 
and then get to work by 8 p.m.  On August 22, however, Ed-
monson overslept and did not wake up until midnight.  He 
could not telephone the Bakery 
because that would have re-quired taking the children 15 bloc
ks to the nearest pay phone.  
On August 23, Edmonson arrived at work 25 minutes before his 
shift began and he saw Lewis who asked him what had hap-
pened the day before.  Edmonson told Lewis that he had over-
slept and that the telephone had been turned off.  Lewis said 
that he could not let Edmonson wo
rk.  Edmonson replied that it was understandable because of the Employer™s policy, and he 
said that he hoped he would not 
lose his job over the incident.  
Lewis requested that Edmons
on call him on Monday, August 
26.  On Monday, when Edmonson spoke to Lewis, the latter 

said that Respondent had reviewed his folder and had decided 
to discharge him.  Edmonson asked why he could not be given 
probation instead.  He did not want to lose his job.  But Lewis 
said that probation was not an option.   
On August 31, Edmonson went to 
the Bakery to say hello to 
his friends.  He saw Bodden who told him that management 
had not spoken to him about what
 had happened.  Then Bodden 
told Edmonson that Respondent ha
d received a letter from the 
Union.  Edmonson testified that Bodden told him that the Bak-
ery was starting to fire people such as Irene and Teresa. 
Edmonson testified that he had 
been warned for lateness in 
the past, but that he had never b
een warned that he might lose his job because of attendance problems.  On February 10, 1996, 
Edmonson received a written employee warning notice for 
tardiness: the form stated that if such an incident occurred again 
he would receive another warn
ing.  On May 31, 1996, Edmon-
son again received a written warning for tardiness with the 

notation that if he were late again he would receive another 
written warning.  On June 4, 
Edmonson was 30 minutes late 
                                                          
                                                           
5 Edmonson was aware that he had 
to telephone at least 2 hours be-
fore the start of his shift if he was going to be late to work. 
and received a written warning which stated that this was his 

second warning slip within a 30-da
y period and that if the inci-
dent occurred again he would receive a written notice and a 1-

day suspension.  On June 11, he did not come to work at all and 
he was deemed a ﬁno showﬂ because he had not given prior 
notice of his absence.  He was given a written notice and a 1-
day suspension.   
On cross-examination, Edmonson recalled that on the occa-
sion that he was late because of
 his uncle™s death, Lewis and 
Bodden spoke to him about his fa
ilure to come in on time.  
Edmonson testified that Lewis sa
id he would be excused for 
coming in late, and then Lewis said, ﬁI™m trying to help you 
keep your job.ﬂ  According to Ed
monson, he replied that he had 
not been told that his job was in
 jeopardy, and Lewis said it was 
not.  Edmonson erroneously gave 
the date as August 13.  The 
record shows that on August 
21, Bodden signed a notice that 
Edmonson had come to work 1-1/2 hours late without notifying 
Respondent in advance.  Bodden wrote that Edmonson was 
given a verbal warning and that the absence was considered 
unexcused.  On August 22, Bodden signed an absence report 
that Edmonson had not come to work and had not called to 

notify Respondent in advance.  The report states, ﬁThis is a 
repeat incident.  First incident 
date June 11, 1996, when he was 
given a warning and suspended.
  James Edmonson will be ter-
minated for this unexcused absen
ce.  This is unacceptable con-
duct.ﬂ  Edmonson was discharged effective August 23, 1996, 
by a notice sent to him stating that the reason for the discharge 
was ﬁFailure to give prompt notice of absence to Team Captain.  
This is unacceptable conduct; th
is is a repeat offense.ﬂ   
Lewis was Edmonson™s supervisor.6  Lewis testified that on 
August 21, 1996, Edmonson was 1-1/2 hours late to work and 
on August 22 he did not report to work and he failed to call the 
bakery to say that he would be absent.  According to Lewis, 
Edmonson had chronic lateness and absenteeism problems: he 
was late on the average of two or three times a week and he 
was absent on other occasions.  Many of Edmonson™s late-

nesses were not written up because it is the Bakery™s policy to 
use verbal warnings to try to help employees improve their 
performance.  However, Lewis 
informed McCabe of Edmon-
son™s problems when they first 
began.  Lewis spoke to Edmon-son numerous times and gave hi
m verbal warnings about his 
attendance.  Lewis told Edmonson 
that he was risking his job.  
Lewis said that he switched Ed
monson™s schedule four times in an effort to enable him to report to work on time.  Lewis stated 

that Edmonson was told that he was the head mixer and that he 
had to be at work on time so that he could produce for the rest 
of the shift.  If Edmonson was late, it affected production.  
Lewis denied that Edmonson ha
d told him about an uncle™s 
death and had been excused for 
being late on that occasion: 
Lewis did not reassure Edmonson
 that his job was not in jeop-ardy.  On August 22, Lewis spoke to Bodden and to McCabe 
about Edmonson™s failure to come to work.  Lewis recom-
mended to McCabe that Edm
onson be fired, and McCabe 
agreed.  McCabe instructed Lewis that Edmonson should be 
informed of his discharge on Monday, August 26.  On that day, 
Edmonson called Lewis early to 
ask what decision had been 
made concerning him.  Lewis di
d not want to inform Edmonson 
that he was fired over the tele
phone and he asked Edmonson to 
come to the bakery.  But Edmonson could not come in and so 
 6 Lewis was often called ﬁKatoﬂ by employees and supervisors at the 
bakery. 
 GREYSTON BAKERY 437 he was told about his discharge 
over the telephone.  Lewis testi-
fied that when he made th
e recommendation to McCabe con-
cerning Edmonson he did not know of any union activity going 
on at the Bakery: he stated th
at he had never seen Edmonson 
distributing union authorization cards to other employees.   
Lewis recalled that on August 
26, McCabe held a meeting 
with the supervisors and told them the Union was organizing.  
Lewis denied that he treated em
ployees differently after August 
19 and he denied watching them mo
re closely.  He denied that 
he asked any employees whether they had signed cards for the 
Union.   
Supervisor Jerome Lee denied 
that he ever asked Edmonson 
whether he was trying to start a union at the Bakery.  Lee said 
that he did not tell Edmonson that
 Lewis and Nash were trying 
to find out who started the Union.   
Supervisor Gary Nash testifie
d that he had warned Edmon-
son on occasion for being late to work and that he had written 

him up a few times.  He did not
 see Edmonson distribute union 
cards and he was not aware of any union activity by Edmonson 
at the time of his discharge.  Nash denied asking employees if 
they had signed authorization cards.  
Supervisor Steven Bodden recalled that Edmonson had a 
problem with lateness and absenteeism; Bodden did not usually write Edmonson up for these problems; instead, he tried to talk 
to him about his problems.  B
odden had warned Edmonson that 
he might lose  his job because 
of his attendance problems.  On 
August 23, 1996, Bodden and Lewi
s spoke to McCabe to tell 
him that Edmonson had been a no-show no-call; they recom-
mended that Edmonson be fired.  
McCabe said that it should be handled on Monday, face-to-fa
ce.  Bodden was not aware of 
any union activity at the Bakery on this date.  Bodden testified 
that he did not tell Edmonson that he was fired because ﬁit was 
messed upﬂ and he did not tell
 Edmonson about a letter from 
the Union.  Bodden stated that he never spoke to Edmonson 

about the Union.   
McCabe testified that he de
cided to discharge Edmonson on 
August 23 because of his pattern 
of absence and lateness.  Two 
incidents led directly to this 
decision: Edmonson was late on 
August 21 and then he did not come in and did not call at all on 
August 22.  On August 23, McCabe while speaking to Lewis 
and Bodden by telephone; McCabe
 made his decision based on the two incidents and an extensive record of lateness and ab-
sences.  When McCabe decided 
to fire Edmonson, he was un-
aware that Edmonson had engaged in any union activity.  

McCabe stated that he had never heard of anyone giving out 
cards for the Union and no supervisors had informed him of 
any union activity.  McCabe explained that he is not at the Bak-
ery 5 days a week, but that he keeps in touch by telephone and 
is available to the supervisors by beeper.   
The record shows that other employees received written 
warning notices for at
tendance problems:  
Employee Jeffrey Addison, a 
mixer on the brownie crew, re-
ceived a number of written warning notices beginning on June 
13, 1995. On June 28 he was susp
ended for failing to report to work on the previous day. On September 7, 1995, he was writ-
ten up for being a no-show no-call on the previous day, and he 
was given a 2-day suspension and warned that he would be 
dismissed if the incident occurred again.  He was warned for 
lateness on March 6 and April 10, 1996. On June 26, he was 
warned for being late on August 24 and 25 and informed that 

another such incident would resu
lt in his dismissal.  Addison 
resigned on August 1, 1996.  Mc
Cabe testified that manage-
ment of the Bakery was trying to help Addison with an alcohol 

problem and that this factor affected the way the Bakery dealt 
with Addison™s tardiness.  Employee Jamel Kerson of the Ben & Jerry™s crew received 
three written warnings for being from 10 to 15 minutes late in 
reporting to work on April 20, 
August 5, and September 27, 
1995.  On June 4 and 7, 1996, 
Kerson was 15 minutes late and he was warned that a third incident would lead to a 1-day sus-
pension.  Kerson was 4 minutes 
late on October 22, and he was 
3 hours late on October 30 due to Halloween shopping and 30 

minutes late on November 11, 1996.
  On this last date, he re-
ceived a 1-day suspension for a ﬁthird warning.ﬂ   
Employee Jonathan Dixon worked on the Ben & Jerry™s 
crew; he was learning to be a mixer.  Dixon was late on August 
1, he was absent on August 4 an
d he was suspended for failing 
to follow a supervisor™s instructions on August 16, 1995.  
Dixon called the bakery on August 25 to say he would be late 
because he was taking his daughter 
to the doctor, but he did not 
come to work at all.  He was given a 3-day suspension on Au-
gust 28, and he resigned on September 1, 1995.   
According to McCabe, the handbook attendance rules are not 
applied to employees in a literal manner; management takes 
extenuating circumstances into
 consideration in meting out discipline. The handbook is used as a guideline and its provi-
sions are not a contract with the employees.  This flexibility 
explains why the Bakery™s em
ployees with attendance prob-
lems are dealt with in different ways.   
4. Layoff of Irene Williams 
Irene Williams was hired by Respondent at the end of May 
1996.  Williams worked on the brownie crew from 10 a.m. to 6 
p.m., but with over
time, she often worked 50 to 60 hours per 
week.  Williams stated that she was told that her probationary 
period would last 90 days.  Williams was evaluated every 2 
weeks during her probationary period by Steve Bodden; her 
scores show a rising level of performance in every category on 
the evaluation sheet.
7  Under the section marked ﬁAttitude,ﬂ 
Williams received the highest and the next to highest scores in 
all seven categories.  Williams
 testified that on August 16, 
1996, Bodden told her that if she stopped fussing and fighting 
with a certain employee, she would have a permanent position 
after 90 days.  Williams received no indications from manage-
ment that she had a poor attitude. 
Williams testified that in late July or early August 1996, she 
signed a union authorization card 
at the behest of fellow em-
ployee Dawn James.  She and James talked about keeping their 

union activity secret.  Williams discussed union meetings with 
other employees and she asked 
them to sign authorization cards.   
Williams testified that she had a social dating relationship 
with Supervisor Gary Nash.  
On August 10, according to Wil-
liams, Nash called her an ﬁagent
ﬂ and said that was ﬁa game 
they were playing on the job.ﬂ  On August 24, Williams went to 

attend a union meeting in Yonkers and she waited 2 hours for 
the union representative to appear.  During a later telephone 
call, she argued with Nash about the Union: Williams asked 
                                                          
 7 The evaluation sheet used a rating system where ﬁ5ﬂ was the high-
est score and ﬁ1ﬂ was the lowest.  
For the 19 qualities rated on the 
sheet, Williams received the highest rating in 7 instances, she received 
the second highest rating in 11 instances, and she received a rating of 
ﬁ3ﬂ in one instance having to do with understanding and applying the 
safety and sanitation rules. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 438what was the matter with a union and Nash responded that the 
Union would come in and mess things up.  Williams said the 
Union would protect workers from the supervisors.  Nash ac-
cused her of lying about going to the union meeting and told 
her that the Union was not so great.  Williams hung up the 
phone in response to his comments.   
On August 26, McCabe held 
an employee meeting on the 
Bakery floor; he said the Union would not be good for the em-
ployees; the workers would pay the Union to do nothing, and 
they would go home with less 
money in their pockets.  Wil-
liams asked McCabe if they could get together to resolve the 
work problems so that the Union would not be necessary.  
McCabe said ﬁsureﬂ and he told Williams to talk to the other 
employees and then contact him 
about the time and place of a meeting.  After the meeting, McCabe asked Williams why eve-

rybody was upset.  Williams 
responded that the employees 
were treated like nothing and they
 were not getting paid for all 
the hours that they worked.  McCabe said that he would check 
on Williams™ complaint and get back to her.  Williams testified 
that prior to this occasion, she had complained to management 
that employees were not being 
paid for overtime hours.  She also objected to being compelle
d to attend monthly employee 
lunches which were inconv
eniently scheduled.  
That evening, according to 
Williams, Nash telephoned her 
and told her not to call his house and not to come to his house.  
The reason he gave was that Williams had hung up on him.  
Williams was upset at the abrupt nature of the breakup; she 
stated that the relationship sour
ed suddenly when she and Nash 
ﬁstarted getting into it about the Union.ﬂ 
 On August 27, after Williams 
arrived at work she was called 
to the office by Bodden and laid off.  Williams questioned the 
reason for her layoff and Bodden replied that Nash said that 
production had gone down.  When Williams asked why those 
with less seniority than her were 
not being laid off, Bodden said 
he did not know the reason and that he had to follow instruc-

tions from Nash and Lewis.   
Williams has a long job history, and after the layoff she got a 
job at a bakery making almost twice what she earned at Grey-
ston.  When that place went out of business, she obtained a 
position at a factory in Massachusetts.   
Nash testified that the relationship with Williams ended at 
the end of July or the first week of August.  He denied arguing 
with Williams about the Union on August 24.  Nash stated that 
he was involved in making deci
sions about which employees 
would be laid off.  Nash ma
de his recommendations based on 
seniority, attendance, punctualit
y, attitude, and productivity.  
Bodden testified that he supervised Williams and that she 
had a poor attitude, she was very
 opinionated, very negative, 
and she ranted and raved constantly.  He stated that he warned 
Williams about her attitude and he told Lewis and McCabe that 
she had a bad attitude. Bodden recommended that Williams be 
laid off at the end of August because there were other trainees 
with a better attitude.  Bodden believes that attitude is more 
important than attendance and 
performance in selecting em-
ployees for layoff.  Bodden acknowledged that he had evalu-
ated Williams every 2 weeks during the period she was em-
ployed by Respondent and that his evaluations do not show that 
Williams had a bad attitude.   
Bodden denied that he had any knowledge of Williams™ un-
ion activity when he recommende
d her layoff. Bodden testified 
that he had no opinion about the 
desirability of a union at the 
bakery.  He never spoke to employees about the Union and he 
never spoke to any supervisors about the Union.  He denied that 
he ever heard McCabe refer to the Union as an outsider.   
McCabe testified that he conf
erred with Lewis, Bodden, and 
Nash when he chose employees for layoff on August 27.  Wil-
liams was chosen for layoff because she had previous work 
experience and she was highly employable.
8  Respondent™s mission, according to McCabe, is to ﬁprioritize the truly eco-
nomically disenfranchised resi
dents of southwest Yonkers.ﬂ 
McCabe believed that Williams
 was capable of making more 
money at another job.  Anothe
r reason that Williams was cho-
sen for layoff was that her supervisors observed that she had a 
bad attitude.  McCabe stated that
 he himself saw her constantly 
jumping around, interrupting and disrupting other people.  She 

was not focused on her work.  Fu
rther, McCabe testified, he 
had conducted an important meeting with employees on August 
26 and he noticed that Williams talked to the other employees 
and did not pay attention to what he was saying.
9  After the meeting, Williams asked to speak to him and she complained 

that the timing of the monthl
y employee lunch was inconven-
ient.  Williams also complained that employees were not get-
ting paid for all the overtime th
ey worked.  McCabe decided 
that Williams was more interested in herself than in becoming a 

team member.  On cross-examination, McCabe acknowledged 
that he had invited employees at the meeting to speak to him 
about problems at the Bakery.  McCabe denied that he had any 
knowledge of Williams™ activities in support of the Union when 
he made the decision to lay her off.   
McCabe stated that he c
hose among seven employees in 
making his decision whom to lay off at the end of August 1996.  
These included Williams, Delroy Espinoza, Michael Ravenel, 
John Gwynn, Theresa Wood, Marg
areta Scipio, and Christo-
pher Martin.  Most of these were trainees who had not yet com-
pleted their 12-week probationa
ry period.  Teresa Wood was 
not a trainee, but she was chosen
 for layoff because had another 
job at the same time she was working at the Bakery. Ravenel 
was laid off because he was a 
mediocre employee. Williams 
was chosen because her attitude was inappropriate and because 
she had held jobs in the past and she was employable. Gwynn 
was kept because he was returni
ng to school and his mother is a 
resident at Greyston housing. Sc
ipio was not laid off because 
she is the single mother of three who has held only short mar-
ginal jobs.  Martin was not laid off because his brother has been 
a bakery employee for some time.  Espinoza was kept because 
he was beginning a college program and needed income while 
attending school.   
5. Discharge of Sabrina James 
Sabrina James worked for Respondent from January 1995 
until July 30, 1997.
10  James began her employment as a 
brownie maker; in June 1996 she became a floor starter on the 
brownie crew.  James worked alongside all the other employees 
and her duties included showin
g new employees how to per-
form their work and to schedule times for breaks.  At the end of her employment James was worki
ng the 10 p.m. to 6 a.m. shift; 
there were four or five floor starters on this shift.    
                                                          
 8 Williams had worked steadily befo
re coming to the Bakery and she 
had earned a higher hourly wage at other establishments than she 
earned at the Bakery. 
9 This was the first meeting McCabe held to speak to employees 
about the union petition. 
10 Sabrina James was often called ﬁCookieﬂ at the Bakery. 
 GREYSTON BAKERY 439 Sabrina James testified that in August 1996, her coworker 
Dawn James told her about the Union.
11  Sabrina James handed 
out union authorization cards to other employees. In August, 
Nash told her that he knew she was behind the Union.  During 
the first week of September 199
6, McCabe asked her to come 
to his office one evening and they talked about her feelings 
concerning the Union.  McCabe 
told Sabrina James that Dawn 
James was organizing the Union. 
 Sabrina James replied that 
she did not know about that.  Right
 before the election, McCabe 
called a meeting in the upstairs conference room which was 
attended by the entire brownie crew and Supervisors Nash, 
Lewis, and Bodden.  McCabe asked the employees how they 
would feel about outsiders coming in to the Bakery.  He also 
spoke about union dues.  McCabe told the employees that a 
union was not necessary and that they should all try to work 

together in the Bakery.  McCabe
 said that he had some posi-
tions that would become availabl
e in the Bakery, including one 
for an assistant supervisor, and he told Sabrina James that she 

would be named as the person for that job.   
During the first week in December 1996, Sabrina James tes-
tified, Bodden asked her to come into his office.  He asked how 
everything was running on the floor and he told her that a union 
coming in would not change anything.   
During the second week of January 1997, McCabe met with 
the floor starters and supervisor
s of the brownie crew.  Accord-
ing to Sabrina James, McCabe 
asked why the employees would 
want the Union and said that outside people were not needed.  
The employees complained that five different types of brownies 
were being made but that they were only paid a bonus for ship-
ping one kind of brownie.   
During the fourth week of April 1997, Sabrina James was 
speaking to Nash in his office.  He told her that he had been 
informed that she was behind the Union.  James denied union 
involvement.  But Nash told her that she was a ﬁUnion 
bomberﬂ, and he told her ﬁwe™re watching you, I know you™re 
behind this.ﬂ   
In mid-May 1997, Sabrina Jame
s was speaking to Lewis and 
Bodden about having to work Saturdays.  She said that working 

6 days a week was draining her and she remarked that if the 
employees had a union they would not have to work Saturdays.  
Lewis said that the Union would not change anything.  Then he 
asked James who else was suppor
ting the Union.  She replied 
that she did not know. 
In the second week of June 1997, Lewis called Sabrina 
James into the office; Bodden was also present.  Lewis told her 

that he disliked her, Dawn Ja
mes, and Thomas Berry because 
he knew they were causing problems for the Bakery.  When 
James asked what he was talkin
g about, Lewis replied that he knew she was behind this.  Then Lewis went onto the bakery 

floor and began shouting in a loud voice that he was campaign-
ing for the Bakery.  He asked who was for the Union and he 
said that they did not need the Union in the Bakery.  He re-
peated that he was for the Bakery and he went around the floor 
and asked several people if they 
wanted the Union.  Lewis said 
that those who felt the Bakery needed the Union should go 

work at McDonald™s for $5 per hour.   
Sabrina James testified that in June General Manager Walls 
told the employees working on the floor that the Bakery was 
appealing the Union because they did not need a union.  Then 
                                                          
 11 The record does not suggest that
 Sabrina James and Dawn James 
are related. 
Walls took James to the loadin
g dock outside and asked her 
why she thought they needed a 
union.  James replied that no 
one listened to what was going on at the Bakery. 
In the first week of July 1997, Sabrina James was 10 minutes 
late. Bodden told her to go home. She protested that she had to 

work and could not afford to go home, but Bodden sent her 
home anyway. James testified that she had been late by a few 
minutes in the past and she had been written up once, but she 
had never been sent home before.  The next week, McCabe told 
her that she was a good worker and that he would give her a 
raise from $7.50 to $8 per hour.  
She never received
 this raise. 
On July 22, 1997, Sabrina Ja
mes came to work and went on the bakery floor.  She observed that Juliet Tracy was yelling 
and screaming about a machine 
called a Depositor.  Bodden 
instructed James and Tracy to come into his office and he asked 
James whether she had heard Trac
y talking to her. James said 
that she had not.  Bodden began yelling at Sabrina James.  He 
said that they were tired of James always complaining, that 
there was always a problem and that they were tired of James 
thinking everybody was against her.  James asked what this was 
about and she repeated that she had not heard Tracy address 
her.  Bodden told James to go home.  James asked why she was 
being sent home and asked whether she was being fired.  Bod-
den replied that she was not fire
d but that he wanted her to 
leave.  Sabrina James went up to
 the employee lounge and tele-
phoned her friend Dawn James.  
As the two were speaking on 
the telephone, an argument began between Sabrina James and 
Tracy.  Bodden came upstairs and told Sabrina James to leave 
right away.  James said she had not done anything wrong and 
that she was being treated unfairly.  She began speaking to 
Mike Green, another employee on his break, and then she and 
Tracy began fighting again.  Tr
acy made as though to attack 
Sabrina James with a large fork, and James picked up a radio to 
defend herself.  Green broke up the fight.  By this time, Dawn 
James had arrived at the Bakery 
to take Sabrina James home.  
Lewis and Bodden appeared and told Sabrina James to leave.  
She asked again whether she wa
s being fired; Lewis replied 
that she was not being fired.  
Sabrina James kept asking for a document in writing in case she 
was being fired, but Lewis and 
Bodden said she was not being fired.  Sabrina James denied 
that she threatened the supervisors on this occasion.  She denied 
saying to Lewis, ﬁYou™re going to suffer you punk mother-
fucker.ﬂ  
On July 23, Sabrina James came to work and was told to re-
port to the office where Supervisors Lewis, Bodden, and 
Jerome Lee told her that she was suspended indefinitely until 
they had consulted McCabe.  
A meeting between James and 
McCabe was scheduled for July
 30.  James came with two un-ion representatives but they were not permitted to attend the 
meeting.  James testified that management did not want to lis-
ten to her side of the story during this meeting.  She was given 
a document which stated that she was discharged for insubordi-
nation following a disciplinary action and for threatening a 
fellow employee and a supervisor. 
 James believed that Tracy 
was not disciplined for the events which led to her dismissal.  
Sabrina James had one other disciplinary action on her re-
cord.  She had been suspended in September 1996 for arguing 
with fellow employees Berlin Craig and Juliet Tracy.  James 
stated that all three were using profanity and screaming.   
Michael Green testified that that on July 22, 1997, he was on 
his break in the employee lounge when Sabrina James and 
Bodden had an argument.  Green could not hear what was be-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440ing said, and he asked James 
what was wrong and why she was 
crying.  Green saw Tracy go after Sabrina James with a fork 
and he saw James pick up a radi
o to defend herself.  Green 
intervened at this point.  Then Bodden came upstairs and began 
yelling at James.  He told her to leave, but James refused to go 
until she was given a paper sayi
ng whether she was being fired 
or not.  Bodden told James to go get her husband, but she said 
that she would handle the situation 
herself.  At this point Dawn 
James came in to take Sabrina James home.  Lewis appeared 

and told Dawn James to leave the premises.  Sabrina James 
kept repeating that she wanted a 
paper to say that she was being 
fired, but Lewis said that she 
was not fired and that she should 
come back the next day and disc
uss the problem.  Green did not hear Sabrina James threaten Bodden.  Green recalled that dur-
ing these discussions, Bodden, 
Sabrina, and Dawn James all used obscenities.  Green™s affidavit states that Bodden told 
Sabrina James to get out ﬁwe don™t need you.ﬂ  Bodden said 
that the Bakery was tired of her because she was always com-
plaining.  Green testified that Tracy was not suspended for the 
incident with Sabrina James.   
Bodden testified that on July 
22, Tracy asked Sabrina James 
who was operating the Depositor and James responded in a ﬁvery nastyﬂ manner.  Bodden could not recall what he had 
heard James say to Tracy, but he recalled that it was negative 
and that it was so bad that he called her to the office.  Bodden 
asked both employees to come to 
the office.  When he met with 
Sabrina James and Tracy, he asked James why she was nasty.  
She responded that she had not heard Tracy.  Bodden believed 
her response was ﬁnegativeﬂ and he told James to go home for 
the evening.  Then Bodden heard Sabrina James arguing with 
Tracy in the lounge.  Bodden walked up and told James to go 
home.  Bodden telephoned Lewis to
 report on what happened.  
Eventually, Bodden recommended that
 Sabrina James be fired.  
Bodden testified that Tracy was suspended for the incident with 
Sabrina James, but he could not recall if Tracy was asked to go 
home that night.  Bodden™s memo
randum about this incident is 
at variance with his testimony.
  The memorandum states that 
Sabrina James came on the production floor with ﬁattitudeﬂ and 

that she failed to respond to Tracy™s question about the deposi-
tor.  The memorandum continue
s that Bodden and James got 
into a shouting match after he cr
iticized her and that he told 
James to go home.  Then, according to Bodden™s memorandum, 
Tracy reported to him that Sabr
ina James was nasty to her up-
stairs in the lounge.  Bodden again told James to leave but she 

refused to go without a piece of paper saying that she was fired.  
After Dawn James came to take Sabrina James home, Bodden 
heard Dawn call him a ﬁpunk mother fucker.ﬂ  As Sabrina 
James was leaving, she tripped and Bodden heard her say she 
wished she had fallen and had been able to sue the Bakery. 
Lewis also drafted a memorandum concerning the events of 
July 22.  The document states that he was called to the Bakery 
by Bodden because the latter was having a problem with Sa-
brina James.  Bodden told Lewis that he had sent James home 
for having a nasty attitude on the production floor and for being 
hostile to him.  When Lewis arrived at the Bakery he found that 
Sabrina James would not leave the Bakery without a paper 
saying that she was fired.  
Lewis™ memorandum quotes both Sabrina and Dawn James as using obscenities to Bodden and 
reports that Sabrina James expressed the wish that she had 
fallen so that she could sue the Bakery.   
General Manager Julius Walls testified that he met with 
Bodden and Lewis about the incident of July 22.  Walls read a 
memorandum prepared by Tracy.
12  Walls also met with Sa-
brina James.  Walls recommended to McCabe that Sabrina 
James be terminated.  He stated that his recommendation was 
not made on the basis of Sabr
ina James™ union activity.  The 
grounds for his recommendation were
 based on James™ actions 
towards her supervisor, a threatening statement she made to 
Tracy, and her statement that she wished she had fallen so that 

she could sue the Bakery.  Walls
 testified that Tracy was not 
disciplined in any way for the events of July 22.   
McCabe testified that he had complimented Sabrina James 
for trying hard at work, but he denied promising James a pro-
motion.  McCabe stated that Ja
mes was discharged for insubor-
dination and a lack of willingness to respond to a suspension.  
McCabe relied on a warning in James™ record from December 
1996, stating that any further actions
 would lead to termination.   
6. Discharge of Berlin Craig 
Berlin Craig was hired in June 1994, to work on the brownie 
crew.  After some time, Craig helped to train new employees.  
Craig attended one union meet
ing during the organizing cam-
paign and she signed an authorization card for the Union.   
In early March 1997, Craig came to work wearing earrings 
contrary to bakery policy.  When Supervisor Lewis pointed this 

out to her, she said she had forgotten them and she left the floor 
to remove the earrings.  A few weeks later, Craig complained to 
Lewis and McCabe that she had worked fewer hours than nor-
mal due to an oven break down but that employees with less 
seniority had worked more hours,.  Craig testified that after this 
incident Lewis went around the bakery floor saying, ﬁ[Y]eah, 
we gonna get rid of the old whores and get some new whores 
up in here.ﬂ  In mid-March 1997, Craig took a test to get a third 
year anniversary raise.  She told
 Supervisor Nash that she did not understand why she had to take a test for a 25-cent raise.  

He replied that she had been up
 for a raise before ﬁthis Union 
thing started.ﬂ  Nash remarked to Craig that she had undergone 
an ﬁattitudeﬂ change after the Union came around.  Sometime 
later, Craig came to work on a day when she felt ill.  Lewis 
insisted that she was not sick and told her that she was a ﬁpain 
in my ass.ﬂ  Craig had informed a fellow employee that she was 
looking for a new job, and Lewis 
said he could not wait until 
she got a new job.
13 Craig testified that she and Sabrina James had an argument 
on the floor of the Bakery.  On December 19, 1996, Craig was 
given a 2-day suspension and warned that she would be termi-
nated if the incident occurred ag
ain.  Craig™s only other written 
warning was for lateness on Febr
uary 26, 1997.  Bodden testi-
fied that he warned Craig for the fight with Sabrina James; it 
involved profanity and almost came to violence.  According to 
Bodden, Craig, and Sabrina Jame
s screamed at each other on 
another occasion, but he di
d not write them up.   
On April 11, 1997, Lewis came on the bakery floor and saw 
that Craig and Carol Mitchell were sorting brownies in the 
                                                          
 12 Tracy did not testify in the instant hearing.   
13 The General Counsel presented the testimony of Carol Mitchell to 
support the testimony of Craig and of other witnesses.  However, 
Mitchell gave her testimony in res
ponse to questions which were for 
the most part leading.  Mitchell stated that McCabe threatened that if he 
found out who started the Union,  that person would be fired.  No other 
witness testified to that effect and I find Mitchell™s statement incredi-
ble.  I find that Mitchell™s testimony 
is not reliable and I shall not credit 
it.   GREYSTON BAKERY 441 breaking area.14  Craig and Mitchell had called all the people 
from the sending table over to help them because work had 
been piling up on the breaking table.  Lewis asked why no one 
was in the sending area.  Mitche
ll answered Lewis™ question.  
Lewis remarked that he had been talking to Craig too.  On di-
rect examination Craig testified that she did not say anything in 
response to Lewis™ comments.  
On cross-examination, Craig 
recalled that she told Lewis that she was doing what she got 
paid for and that he should do his job.  Then, Lewis said to 
Craig, ﬁ[T]hat™s why you are first on the list to get fired.ﬂ  
Craig told Lewis not to threaten her; if he wanted to fire her, 
then just do it.  Craig denied that she screamed at Lewis on this 
occasion and she denied that she taunted Lewis to fire her.  
Craig was sent home and instructed to come back the next day.  
When Craig returned to work, Lewis asked her what was the 
problem.  She replied that he coul
d not talk to her the way that 
he had been talking to her.  Lewis said he could talk any way he 

wanted.  Craig said he could not threaten to fire her.  The two 
then accused each other of having an attitude problem.  Finally, 
Lewis told Craig that she was fired.  Craig testified that she 
cursed at Lewis after he fired he
r.  On April 14, Craig was is-
sued a termination notice signed 
by McCabe informing her that 
she was discharged for ﬁfailure to follow job instructions, in-
subordination, threatening your 
supervisor, and extreme inde-
cent and offensive language on bakery property.ﬂ 
Lewis testified that he treated Craig just as he treated the 
other employees with respect to 
their hours.  He denied calling 
any employees ﬁwhores.ﬂ  On Friday, April 11, Lewis testified, 

he saw five employees near the breaking table and he asked the 
senior people, Craig and Mitchell, why no  one was in the send-
ing area.  Mitchell replied but Craig muttered and turned her 
back.  When Lewis addressed her directly, she said she was 
doing the job she was paid for, breaking up brownies, and she 
told him to do his job.  Then she said in a hostile manner, 
ﬁ[W]hy don™t you all just fire me, 
just fire me, fire me.ﬂ  Lewis 
excused her for the rest of the evening because he could not 
tolerate misconduct on the bakery floor in front of trainee em-
ployees.  On Saturday, he informed McCabe of the incident and 
they decided to suspend Craig.  When Craig came to work that 
day, he informed her of a 5-day suspension.  At that point, ac-
cording to Lewis, ﬁall hell broke loose.ﬂ  Craig began shouting, 
she screamed that it was unfair, and she used the term ﬁbitch-
ass mother fuckerﬂ to him, sayi
ng ﬁyou™ll get yours, just fire 
me.ﬂ  That day, with McCabe™s assistance, Lewis prepared a 

statement describing Craig™s actions.  The statement describes 
Craig™s conduct and states, ﬁHer 
behavior is unbearable a nega-
tive force on the production floor she is not a team player.  This 

is not the first incident that has occurred.  She has been spoken 
to about her behavior on severa
l occasions.ﬂ  The statement 
concludes that Craig was terminat
ed with approval of McCabe.  
However, Lewis did not tell Craig 
she was fired on that day.   
Nash denied telling Craig that she had been up for a raise be-
fore the Union came and he denied
 say that Craig™s attitude had 
changed since the Union came around.   
Lewis testified that he had no knowledge of any union activ-
ity by Craig when he terminated her.    
Maintenance Supervisor Jerome Lee testified that he heard 
the conversation between Craig and Lewis on April 12.  Lee 
testified that Craig said, ﬁ[F]ire me, you bitch-ass mother 
fucker.ﬂ   
                                                          
                                                           
14 This is the process to remove undesirable pieces. 
McCabe testified that Craig ha
d been a wonderful employee 
but that after her fight with Sabrina James in December, she 
became obstinate and difficult to supervise.  The day before her 
termination, she had refused to follow Lewis™ directions, and 
McCabe and Lewis had decided to
 give her a 5-day suspension 
to ﬁget her attention.ﬂ  When Lewis notified Craig of the sus-

pension, she started screaming and yelling, calling him bitch-
ass mother fucker.  Lewis decided to fire Craig and he called 
McCabe for support.  McCabe agreed that Craig should be fired based on the cumulative impact of all her behavior.   
7.  Thomas Berry 
Thomas Berry began working on the brownie crew in Febru-
ary 1993.  Berry eventually moved to the cakes and tarts de-

partments, making shells for ta
rts.  In December 1997, Berry 
went on a leave of absence for training to become a truck 
driver.   Berry testified that he and 
Dawn James obtained authoriza-
tion cards and asked other employ
ees to sign them.  In August 
1996, Berry handed out union cards to employees on the pro-

duction floor.  General Manager Julius Walls told Berry that he 
should take no offense but that the Bakery would not permit 
him to engage in that activity. 
 Berry apologized.  Berry re-
called that in early October 1996, McCabe held an employee 

meeting during which he displayed a questionnaire from Ben & 
Jerry™s which asked whether the Bakery was unionized.
15  Berry asked McCabe if that meant that the Bakery might lose 
the Ben & Jerry™s account if the Union won the election.  
McCabe replied that it might m
ean that.  Then McCabe told 
Berry that he was surprised that he had gone for the Union 
because he was a long-term employee.  Berry replied that he 
was trying to open lines of communication.   
In November 1996, according to Berry, Supervisor Lee told 
him that ﬁtheyﬂ were trying to get Berry out of there.  When 
Berry asked if that was due to the Union, Lee said, ﬁ[W]hat do 
you think?ﬂ   
Berry testified that in Februa
ry 1997, Lewis came to the pro-
duction floor and pointed to him 
and Dawn James, telling each of them they, ﬁain™t shit.ﬂ  At about this time, Berry told 

McCabe that he was upset and 
the walls were closing in on 
him.  McCabe told Berry to leave.
  Berry asked if he was fired, 
and McCabe said no.  Then Mc
Cabe offered to pay for truck 
driving school for Berry.  Also at about this time, according to 

Berry, Lewis tried to provoke him into a fight.  Lee stopped 
Berry and told him that they were trying to provoke him to get 
him out of there.  Later, Wall
s and Lewis spoke to Berry.  
Lewis said he did not like Berry because he was for the Union.  
He said anyone who was for the Union did not belong there.  
Walls told Berry that he was tr
ying to bring down the Bakery.  
He said, ﬁWe are trying to build something here and the Union 

will not do anything for you.ﬂ  Walls was yelling and Berry 
yelled back.  According to Berry, Walls said that Lewis could 
say ﬁanything he wants to about 
the Union, but I can™t.ﬂ  The next day, Lewis apologized to Berr
y.  He told him that the bak-
ery had done a lot for them but that they were trying to break it 
down; the Union would destroy the Bakery.  Lewis told Berry 
that as a long-term employee 
he should know better than to 
bring in the Union.  In May 1997, just before a union meeting 
to discuss contract demands, Nash asked Berry what the em-
 15 The meeting was attended by a
bout 12 unit and supervisory em-
ployees.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442ployees wanted.  Berry refused to discuss the subject with 
Nash.  Then Nash said the Union would not come into the Bak-ery.   
Berry testified that in June 
1997, Walls asked him how many 
shells he could make in an hour
.  Soon after this, Berry was put 
on a time schedule.  He had to make 160 tart shells in 2-1/2 
hours.  Berry maintained that he
 was the only employee placed 
on a timed production schedule.  Be
rry told Walls that he could 
not make 160 shells in that time
 period without help and Walls 
replied  that he was conducting an
 experiment.  Berry also re-
minded Walls that there was not enough oven space to produce 
160 shells in such a short time span.  Berry said he would tell 
the Union about this ﬁnonsenseﬂ 
and the next day an employee 
named Rodney was also put on 
a production schedule.  In the first week of October 1997, Berry went to see McCabe to com-

plain that he could not stand th
e arguments with Walls.  Berry 
told McCabe about the problem with the time schedule and 

McCabe remarked that the Unio
n could not change production.  
The production schedules for July 10 through October 23, 
1997, were introduced into evid
ence by the General Counsel.  
They show that on July 16, Berry was scheduled to produce 90 
shells in the space of 2-1/2 hours.  Other tasks included baking, 
depanning, and mixing items and 
various times were assigned to the tasks.  The next day Berry again had times assigned for 
each task to be performed.  On July 18 and 21, both Berry and a 
team composed of 
employees Rodney and Florence  had com-
pletion times indicated for each 
task assigned.  Thereafter, the 
production sheets contained no ti
me limits for the completion 
of tasks by employees.  None 
of the documents introduced into 
evidence support Berry™s testimony that he was asked to make 
160 shells in 2-1/2 hours.   
Walls testified that he had se
en employees having conversa-
tions on the production floor.  He acknowledged telling em-
ployees that they could not stop production to talk but that they 
should conduct their conversations
 on breaks.  Walls denied 
that he had placed Berry on a production quota.  Walls testified 
that the cake and tart department was not cost effective and that 
he wanted to improve production. 
 In an effort to improve the 
performance of the department, Wa
lls wanted to calculate how 
much it cost to produce certain items and so he asked employ-
ees what type of production they could achieve in certain time 
frames.  Walls wanted to get a 
sense of what could be produced 
in a day so that he could plan production more efficiently.  
Berry told Walls that he could produce a certain amount of 
items within certain time limits
, and Walls listed the informa-
tion he got from Berry on the production schedules.  After a 

few days, Walls could not keep track of the information and he 
stopped recording the times and 
tried to rethink how he was 
recording production.  Walls testified that there was no penalty 
imposed on employees for failing to meet production schedules.   
McCabe denied that he promised Berry education benefits to 
induce him to resign from the Bakery.  According to McCabe, 
Berry did not have money to pa
y for truck-driving school and 
McCabe offered him a small amount as tuition assistance but 
this was not conditioned on Berry™s resignation.   
8. Dawn James 
Dawn James began to work at the Bakery in July 1994.  She 
was made a floor starter in February 1997, with a wage of 

$7.50 per hour.  James worked va
rious shifts at the Bakery; 
when she ceased working, she 
was on the 10 p.m. to 6 a.m. 
shift.   
James was active in the Union™
s organizing campaign.  She held a meeting at her house and she handed out cards to various employees.  James testified that one day she met with McCabe 

in his office; McCabe told her that every time he heard the 
word ﬁUnionﬂ James™ name came up.  McCabe spoke about the 
union officials™ salaries and told
 James to give him a year to 
effect changes without the Union.
  On September 30, 1996, just before the election, a memora
ndum was given to employees 
highlighting a decision involving the Union.  Craig and Nash 
were discussing the document and James told Craig not to pay 
attention to it.  Nash responded by telling Dawn James that she 
was the union bomber and that she did not know the facts be-
cause the Union was lying to her.  Dawn James testified that 
McCabe held a preelect
ion meeting during which he sated that 
if the Union came in the Bakery would lose its contract with 

Ben & Jerry™s.   
Dawn James stated that in December 1996, Lewis told her, 
Craig, Sabrina James, and Carol M
itchell that they were always 
complaining and that he would get rid of them.  He said, ﬁI will 

get rid of you whores and get four new whores.ﬂ   
In January 1997, Dawn James took 
the test to become a floor 
starter but her promotion and ra
ise were slow in coming.  
McCabe had said that as soon as
 Nash gave the word she would 
get the raise, but Nash kept telling James that no raises would 
be given out because the Bakery had to pay the lawyers in the 
case with the Union.  James stated that when she finally got a 
raise in February it was for 50 cents instead of the $1 she had 
been ﬁexpecting.ﬂ   
Dawn James testified that in
 March 1997, she was working nights at the bakery and going to school to become a cable 
installer.  She was scheduled to work Saturdays.  James told 
Lewis and Bodden that she wanted to change her hours to 6 
p.m. to 2 a.m. in order to accommodate her school schedule.  
Lewis told her that there was no such shift, but that she could 

work the 6 p.m. to 12 a.m. shift.  James refused because she 
would have lost 2 hours of work. 
 One week later, James made 
up a schedule and showed it to Lewis and Bodden who refused 
to implement it, telling her that she could not write up her own 
schedule.  In April, James was informed by Bodden that there 
would be a change in her day off.  When James told him that it 
would be a problem, Bodden told
 her to call McCabe.  James telephoned McCabe and explained that she was trying to go 
back to school.  According to Ja
mes, McCabe replied that he 
saw no reason to help her due to the fact that she was always 

trying to bring the bakery down and that she was involved in 
something negative.  When James charged him with referring 
to her union activities, McCabe said, ﬁUnion or no Union, you 
should learn how to stay away 
from certain situations, you™re 
always involved in something.ﬂ  McCabe promised to speak to 

Bodden about James™ schedule. 
On April 10, 1997, Dawn James 
testified, she had an acci-
dent at about 5:30 a.m.  She 
was helping to clean the produc-
tion floor when she fell into a drain hole.  James went to the 

medicine cabinet and tended to her right pinky finger which 
had been injured.  She informed a supervisor of the injury to 
her finger.  Then she went back to work.  A few hours later, 
James went to the emergency room for a sprained ankle and 
sprained knee.  At 5 p.m. that day, she called the Bakery and 
told Bodden that she had fallen 
and injured her knee and ankle.  
Bodden asked why James had not 
told him about this at the time.  James explained that she did not think the leg injury was 
that serious because she could walk on her leg, but that after 
 GREYSTON BAKERY 443 she left work it had gotten worse with swelling and pain.  On 
April 17, she saw a doctor who told James that he would call 
Respondent for an accident report.  James then heard from the 
doctor that there was a discrepa
ncy about the accident; the em-
ployer had reported a left hand injury but not a leg injury.  Af-
ter a few days, James applied 
for workers™ compensation.  
When she went to the Bakery to bring a note saying that it was 
not determined when she would be able to report back to work, 
Jerome Lee told her that the supervisors were saying that she 
was trying to scam the Bakery and he said they knew of her 
involvement with the Union.  Lee said that the Union would not 
come in and that they would de
ny her compensation.  Lee said 
that Bodden would not change his accident report.  James re-
ceived a letter from the State In
surance Fund in May instructing 
her to return to work, but she did not go back because her ankle 

and knee were still swollen.  In July, James went to the Bakery 
to collect a check for the vacation days that were owing to her.  
She testified that she spoke to Nash who asked her why the 
Union was not helping her to collect compensation.  Nash said 
there was a position open and he asked if she would take an office job.  James replied, ﬁW
hy not?ﬂ  James spoke to Lewis 
about returning to work and she told him that she could only do 

light duty.  Nash could not help her and he suggested she speak 
to McCabe.  In August, James spoke to McCabe about her 
workers™ compensation claim.  He asked James why it had 
taken her 4 months to call him.  McCabe told her that they be-
lieved she had left work with only a finger injury and for all he 
knew the leg injury was the result of a car accident James had 
been involved in.  In December, James told McCabe that she 
was looking for a light-duty job; he
 did not offer her any work.  
James recalled that she had tried working as a receptionist at 
the bakery, but she had to go back to the brownie crew because 
people were not receiving th
eir messages.  James acknowl-edged that she has had a number of accidents at the Bakery and 
that she is familiar with the 
procedures for obtaining benefits 
from workers™ compensation and the State Insurance Fund.   
Dawn James testified that on July 22, 1997, she had received 
a telephone call from Sabrina Ja
mes who was crying that the 
bakery was trying to set her up in order to get rid of her.  Dur-
ing the telephone call, Dawn Ja
mes could hear Sabrina James 
and Juliet Tracy cursing.  Dawn 
James went to the Bakery to 
get Sabrina James.  She was tr
ying to convince Sabrina James 
to leave when Bodden and Lewis appeared.  Sabrina said she 
had been fired and she asked for a paper stating that she was 
discharged.  Lewis denied that 
he had fired Sabrina James, but 
he told Dawn James and Sabrina James to leave the premises.  

As Dawn James was leaving, 
she called Bodden ﬁa fat punk 
mother fucker.ﬂ  But she did not hear Sabrina curse or threaten 

a supervisor.  On July 31, McCa
be sent Dawn James a letter 
denying her access to the produc
tion floor and employee lounge 
and instructing her that she could enter the Bakery only through 
the front door.  She telephoned McCabe and told him that she 
had no problem with the letter. 
 Carol Mitchell gave unrefuted 
testimony that former employee
s of the Bakery had been al-
lowed on the premises and that she herself had entered the Bak-
ery while she was out on medical leave without challenge from 
two supervisors who saw her. 
McCabe testified that Dawn 
James called him at home on 
March 4, 1997, at 2 a.m.  She sa
id the team captains were not 
willing to change her hours to accommodate her desire to take a 

course.  McCabe told her to deal with the captains.  He denied 
telling James that her name ca
me up every time he heard about 
the Union.  McCabe denied that he had refused to accommo-
date James™ work schedule conflicts because she supported the 
Union. McCabe testified that he restricted Dawn James™ access to 
the production floor and employee
 lounge because she had been 
disruptive.  She was receiving workers™ compensation benefits 
and she was not working.  However, James was not prohibited 
from meeting with personnel empl
oyees during working hours.   
Respondent presented evidence concerning James™ injury on 
the job.  On April 21, 1997, the Bakery™s personnel officer 
informed the State Insurance 
Fund that James had fallen and 
scraped the pinky of her left 
hand.  On May 16, Respondent 
was informed that Dawn James™ workers™ compensation claim 
had been received.  On May 27
, an investigation was opened 
and on June 3, McCabe was interviewed by an investigator.  
McCabe gave a statement that de
scribed the injury to James™ 
finger and stated that as far as 
he knew this was the extent of 
her injury.  McCabe also told the investigator that on April 17 
the Bakery received a telephon
e call from Yonkers General 
Hospital asking for the name of 
the carrier because James had 
sought treatment for an injury she sustained on the job.  On July 
14, Respondent received a notice 
that James™ claim for disabil-
ity benefits was rejected and that James was advised to file for 

workers™ compensation.  McCabe testified that James called 
him in early August and gave h
im some information connected 
with her pursuit of a disability
 claim.  McCabe did some re-
search and sent James a letter 
dated August 11, 1997, informing 
her that her disability claim had been rejected because ﬁthe 

Workers™ Comp claim is still open and that comes first.ﬂ  The 
letter goes on to say that McCa
be had called the Bakery™s in-
surance carrier and asked her to make sure that James™ claims 

were being handled fairly.   
Discussion and Conclusions 
1. Respondent™s antiunion animus 
I find that Respondent expressed antiunion animus. Although 
McCabe testified that he had no opinion one way or another 

about the desirability of the Union and that he did not attempt 
to convince the employees that they did not need the Union, the 
evidence shows that the opposite 
is true.  As quoted above, 
from the time that the Union filed its representation petition, 

McCabe told the employees in meetings and in letters that the 
Union was an outsider consisting of officials who would use 
employee dues, fines, and assessm
ents for their personal gain 
and that ﬁit would be better for all of us to continue to try to 

solve our problems together as we have in the pastŠwithout 
the intervention of a stranger.ﬂ
  McCabe urged the employees 
to ﬁvote NOﬂ in the election.  (Emphasis in original.)  Further-
more, right after the Union filed 
its petition, McCabe furnished 
the employees with his telepho
ne number at home, on a pager 
and at work and invited them to call him ﬁat any time.ﬂ  Gen-

eral Manager Julius Walls testified that he did not think the 
employees needed a union. Production Coordinator and Team 
Captain Edward Lewis stated th
at he was not happy when he 
heard about the union organizing and that he thought it was an 
ﬁoutsiderﬂ which could harm the Bakery.  Maintenance Super-
visor Jerome Lee testified that he did not care whether the Un-
ion came to the Bakery.  However, Lee believed that the only 
employees who wanted a union were those who spoke nega-
tively about the Bakery and did 
not recognize all that it had done for people.  Irene Williams 
testified credibly that Supervi-
sor Gary Nash told her that the 
Union was not so great and that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444it would come in and mess things up.  Bodden testified that he 
had no opinion whether the Union was good for the Bakery and 
he denied speaking to employees or supervisors about the Un-
ion.  He said he never heard McCabe refer to the Union as an 
outsider.  I do not credit Bodden because the record shows that 
McCabe constantly used the term
 ﬁoutsiderﬂ when referring to 
the Union in meetings attended 
by supervisors and in the many 
documents that were sent out 
during the campaign.  Further, 
Bodden testified that Williams 
had a poor attitude whereas his 
contemporaneous evaluations of Williams show that he rated 
her highly for her attitude.  Bodden™s willingness to give inac-
curate testimony to justify Williams™ layoff renders all of his 
other testimony suspect as well.   
Furthermore, I find that the 
record shows that Respondent 
engaged in various violations of Section 8(a)(1) of the Act 
which will be discussed below.  These violations are further 
evidence of Respondent™s
 antiunion animus.   
2.  Irene Williams 
I credit the testimony of Irene Williams who impressed me 
as a reliable witness.  The documentary evidence shows that 
Williams was given high evaluations during her probationary 
period which was ending just as
 the union campaign began.  
Williams received very high scores for her ﬁattitudeﬂ on the 
job.  Inexplicably, when Res
pondent was obliged to select a number of employees for layoff on August 27, 1996, Williams 
was among those chosen because, Respondent™s witnesses 
maintained, she had a bad attitude.  Thus, Nash was involved in 
the decision to select employees for layoff and he cited as his 
criteria those categories in wh
ich Williams had been highly 
rated, including ﬁattitude.ﬂ  Bodden, who had evaluated Wil-
liams every 2 weeks for 3 months and had given her very high 
ratings in categories including ﬁattitude,ﬂ testified that he rec-
ommended Williams for inclusion in the layoff because she had 
a poor attitude, she was very opi
nionated, very negative, and 
she ranted and raved constantly
.  Bodden™s evaluations do not 
offer even the merest hint of any failings on the part of Wil-
liams. McCabe also cited William™
s alleged poor attitude.  In 
addition, McCabe saw Williams interrupting and disrupting 
other people: for example, when
 he met with employees about 
the union petition Williams talked to the other employees and 

then complained to him about wages and working conditions.  I 
do not credit Nash, Bodden, or McCabe about Williams™ atti-
tude.  I find that these witnesses are testifying contrary to their 
own documentary evidence.  I find that what they faulted in 
Williams™ attitude was that she was involved in the Union or-
ganizing campaign and that she was vocal in speaking out 
about wages and working conditi
ons.  The evidence shows that 
Respondent was well aware of Williams™ union activities when 

it selected her for layoff.  Will
iams had been involved in a so-
cial dating relationship with Nash and I credit her that she in-
formed Nash about her support for the Union and that they 
argued about the Union.  I credit Williams that Nash called her 
a union agent in early August and 
that he broke off the social 
relationship with her at the end of August, just before she was laid off.  Nash was a superv
isor and his knowledge of Wil-liams™ union activities may reas
onably be imputed to Respon-
dent.  And McCabe was clearly aware of Williams™ support for 
the Union by August 26 when he held a meeting with employ-
ees and invited Williams to speak to him about the employee™s 
complaints and arrange a meeting to
 discuss them further.   In 
summary, I find that Respondent has given a patently untrue, 
and therefore pretextual, rationale for selecting Williams for 
layoff and that the true reason for her layoff was that Respon-
dent was aware that she engaged in activities in support of the 
Union.  Respondent™s antiunion
 animus has been established 
above.  Respondent thus violat
ed Section 8(a)(3) of the Act 
when it selected Williams for layoff on August 27, 1996. 
The General Counsel alleges that
 after the meeting of August 
26 conducted by McCabe to discuss the Union with the em-
ployees, Respondent violated Se
ction 8(a)(1) of the Act when 
McCabe asked Williams why the employees were upset.  I do 
not find that McCabe™s question 
was unlawful.  Williams testi-
fied that she had asked McCabe
 to meet concerning the em-
ployees™ ﬁwork problemsﬂ and McCabe agreed that a meeting 
could take place.  In view of Williams™ request, I do not find it 
unlawful for McCabe to ask her 
what the employees were upset 
about.   3.  James Edmonson 
James Edmonson was a witness 
who testified about certain 
incidents in great detail but with great difficulty in remember-

ing dates.  However, I do not find that his failure accurately to 
recall dates requires me to disregard his testimony: because 
Edmonson was discharged on August 26, the day McCabe held 
a meeting to tell employees that the Union had filed a petition, 
any workplace events he testif
ied to must have taken place 
before August 26.  Edmonson was 
instrumental in organizing 
the Union at the Bakery, and it is undisputed that he distributed 
cards both inside and outside th
e Bakery.  I credit Edmonson 
that sometime before he was discharged in August 1996, while he and Supervisor Jerome Lee 
ate lunch outside a store, Lee 
asked him if he was trying to start a Union and told him that 
Supervisors Nash and Lewis were trying to find out who was  
involved in this effort.  Edmonson admitted his role.  I do not 

credit Lee™s denials that this conversation took place because 
Edmonson™s narrative is replete w
ith details which give it the 
ring of truth and because Lee admitted that he and Supervisors 

Nash and Lewis discussed why 
the employees would want a 
union and who started the organizing.  Further, I have found 
above that Nash was aware of the union campaign in August 
because of his social dating relationship with Irene Williams 
who was another union supporter at the Bakery.  I find that 
Lee™s question was an unlawful 
interrogation: Lee asked a spe-
cific question about Edmonson™s 
union activity and placed his 
question in the context of a concerted effort by supervisors to 
find out who was involved in the 
Union.  Respondent thus vio-
lated Section 8(a)(1) of the Act.   
The facts relating to Edmonson™s discharge are not in dis-
pute.  Edmonson was fired ostensibly because he was late to 
work on August 21 and because he was absent the next day 
without giving the Bakery any notice.  Respondent™s antiunion 
animus is well established and I have found above that by the 
day of Edmonson™s discharge, Respondent™s supervisors were 
aware of his union activity.  Th
us, I find that a motivating fac-
tor in Edmonson™s discharge was his support of the Union.  

Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982).  Further, I find 
that had Edmonson not engaged in union activity, he would not 
have been discharged for tardiness on August 21 followed by a 
ﬁno-call, no-showﬂ on August 22.  The employee handbook 

quoted above provides, in essence, that three unexcused late-
nesses or absences in a 30-day 
period will result in discipline 
depending on the employee™s previous record and that tardiness 
 GREYSTON BAKERY 445 and excessive absent
eeism may result in discharge without 
prior discipline.  The evidence shows that Respondent has not 
enforced its attendance rules in
 a consistent manner and that 
employees are often treated more leniently than the handbook 
would suggest.  Thus, a comparison of the discipline imposed on Edmonson for his failings on August 21 and 22 with other 
instances of discipline is in order.  First, a comparison with past 
discipline meted out to Edmonson 
himself shows that within a 
30-day period beginning May 31
 and ending June 11, 1996, Edmonson had been late once, had received a second warning 
slip for lateness and had received a 1-day suspension for being 
a ﬁno-show, no-cal.lﬂ  The 1-day 
suspension was in accord with 
the handbook guidelines.  This suspension was cited as prior 
discipline when Bodden signed an absence report on August 22 
and said that Edmonson would be discharged.  Contrary to the 
handbook guidelines quoted above,
 Edmonson was discharged 
for attendance problems that did not arise in the 30-day period 

directly following the last discipline on June 11.  If the hand-
book had been followed, a suspension would have been im-
posed.  Other employees were disciplined according to the 
handbook guidelines.  Jamel Kers
on was given a 1-day suspen-
sion for three attendance infract
ions occurring in a 30-day pe-
riod from October to November 11, 1996.  Jonathan Dixon was given a 3-day suspension on A
ugust 28, 1995, for lateness on 
August 1, absence on August 4, and absence on August 25: in 
addition, Dixon had been suspended on August 16 for failing to 
follow instructions.  Thus, Dixon™s punishment followed the 
handbook guidelines even though his record included a suspen-
sion for insubordination.  Although Respondent contends that 
Edmonson had been warned orally for other attendance prob-
lems which were not written up, it is reasonable to assume that 
the same is true for other employees.  Respondent defends the 
disparate treatment given to Edmonson on the ground that he 
was a ﬁhead mixerﬂ and thus more important to the bakery than 
other employees and by arguing that the Bakery was lenient 
with certain people because th
ey had personal problems.  The 
documentary evidence does not support the contention that 
Edmonson was a head mixer.  Even if he were head mixer, 
Respondent has not explained 
why the handbook was followed 
when, as a head mixer, he was la
te or absent in May and June 
but it was not followed in August.  Finally, as shown by 
McCabe™s testimony, all of the 
bakery employees had personal 
problems.  Respondent has not
 shown why Edmonson™s per-
sonal problems were of less mome
nt than those of other em-
ployees.  I find that if Edmons
on had not engaged in activities 
in support of the Union, Respondent would not have discharged 
him.  Thus, Respondent violated
 Section 8(a)(3) of the Act 
when it discharged Edmonson. 
4.  Sabrina James 
Sabrina James solicited authorization cards for the Union.  
She was repeatedly identified as a union supporter by supervi-

sors of Respondent.  In the fourth week of April 1997, Supervi-
sor Nash told Sabrina James that she was behind the Union and 
that she was a ﬁunion bomber.ﬂ  When James denied union 
involvement, Nash said, ﬁ[W]e™re watching you, I know you™re 
behind this.ﬂ  I credit Sabrina James™ testimony.  Nash did not 
specifically deny this conversat
ion, although he generally de-

nied that he threatened employees or told them that their activi-

ties were under surveillance.  Further, I have found above that 
Nash is not a credible witness with respect to his relationship 
with Williams and her selection for layoff, and I do not credit 
his testimony in this instance.  Nash™s comments to Sabrina 
James that she was behind the Union and that Respondent was 
watching her would reasonably cause an employee to believe 
that her union activities were under surveillance.  Respondent thus violated Section 8(a)(1) of the Act.  In mid-May 1997, 

Supervisor Lewis told Sabrina James that a union would not change anything and he aske
d James who else was supporting 
the Union.  I credit James and I find that Respondent interro-
gated James about employees™ uni
on activities in violation of 
Section 8(a)(1) of the Act.  In the second week of June 1997, 

Lewis told Sabrina James that he
 disliked her and Dawn James 
and Thomas Berry because they were causing problems for the 
Bakery and that he knew that James was behind this.  Then 
Lewis went out to the production 
floor and started shouting that 
he was for the Bakery and that
 a union was not necessary.  He 
went around the floor and asked se
veral people if they wanted 
the Union and said that those who favored the Union could 
work for McDonald™s at $5 per hour.  I credit James™ testimony 
about this incident because it was detailed and specific and 
because Lewis™ general denial that he mentioned the Union is 
not plausible.  Lewis said he 
got ﬁvibesﬂ about negativity from 
employees but he could not provide any specifics and he con-
tinued to deny that he discussed 
the Union with any employees.  
I find that Respondent violated Section 8(a)(1) of the Act by 

threatening employees with unspecified reprisals because they 
supported the Union and by interrogating them about their sup-
port for the Union.   
I credit Sabrina James about the events of July 22, 1997, 
which led to her discharge. 
 As found above, Respondent™s 
supervisors were watching James™ union activities; they inter-
rogated her about the activities of other employees, they told 
James that her activities were 
causing trouble for the Bakery 
and were the cause of a dislike for her and they threatened her 
with unspecified reprisals. 
 Thus, Respondent™s hostility to 
James because she supported the Union are amply documented 

and had been directly 
expressed to James by 
her supervisors.  I 
do not credit the testimony of Bodden about the incident.  First, 
I find that Bodden is an unreliable witness because he was not 
truthful about the reason for firing Williams, he claimed that he 
never heard McCabe characterize the Union as an outsider al-
though this was a constant theme at the bakery, and his testi-
mony at the hearing was at 
variance with his memorandum 
about the incident.  Further, Bo
dden testified that Juliet Tracy 
was also disciplined for fightin
g with Sabrina James and the 
record shows that this is not accurate.   
I find, based on the testimony 
of Sabrina James, Michael 
Green, and  Dawn James and based on the memorandum of 

Bodden, that on July 22, Sabrina James heard Tracy yelling 
about  the Depositor machine. 
 Bodden decided that James had 
a bad attitude because she did not respond to Tracy and he 
criticized her, saying that they were tired of James always com-
plaining. Bodden then instructed Sabrina James to go home.  
Bodden and Sabrina James got into a shouting match after Bodden made his comments.  James asked why she was being 
sent home and whether she was fired.  She asked for a docu-
ment clarifying her status.  Sabr
ina James went upstairs to tele-
phone Dawn James who was to 
come and take her home.  
While Sabrina James was on th
e telephone, Tracy came up-
stairs and an argument began.  Tracy attacked James with a 
large fork and James picked up a radio to ward off the blow.  
Michael Green intervened.  Tracy reported to Bodden that Sa-
brina James had been nasty to her and Bodden came upstairs 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 446and began yelling at Sabrina Ja
mes.  When Dawn James came 
in, she joined the argument.  Eventually, Dawn James, Sabrina 
James, and Bodden all used obscenities.  Bodden told Sabrina James to get out and that the ba
kery was tired of her because 
she was always complaining.  Sabrina James did not threaten 
her supervisors by saying that they would suffer.  After this 
altercation, Respondent decided 
to discharge Sabrina James, 
citing as reasons that she was insubordinate and threatened a 
supervisor, that she threatened Tracy and because she said she 
wished she had fallen and could sue the Bakery.  I find that it 
was not unreasonable for Sabrina James to be upset by Bod-
den™s actions toward her.  Bodde
n, who was ostensibly criticiz-
ing James for failing to respond to Tracy, was also attacking 
James™ union activities by telling her that they were tired of 
James always complaining.  James had already been the butt of 
violations of Section 8(a)(1) an
d she had been told that her 
supervisors disliked her because she supported the Union.  

Further, after Sabrina James we
nt upstairs, Tracy followed her 
and an argument ensued during which Tracy made as though to 

attack James with a fork.  Tracy was not disciplined for this 
action, but Bodden came in and ye
lled at Sabrina James.  Thus, 
Sabrina James had ample provocatio
n for being upset.  I do not 

find it significant that she used obscenities to Bodden because 
the evidence shows that his language was the same as James™.  
Further, the evidence does not show that Sabrina James threat-
ened Tracy, rather it shows she had to ward off an attack by 
Tracy.  I do not find that James was insubordinate.  I do not 
find that Sabrina James™ exclaimed that she wished that she had 
fallen and could sue the Bakery because the witnesses who 
testified to this statement are unreliable.  However, even if 
James had said this, it woul
d not be unreasonable under the 
circumstances.  To sum up,
 Respondent provoked Sabrina 
James by treating her unfairly and unlawfully and then it used 
her reaction as a pretext to fire 
her.  Further, Respondent™s wit-
nesses testified inaccurately about what Sabrina James™ actions 

before her discharged.  I find 
that Respondent discharged Sa-
brina James because she supported the Union and that this con-
stituted a violation of Section 8(a)(3) of the Act.  During the 
events of July 22, Respondent vi
olated Section 8(a)(1) of the Act by telling Sabrina James that
 it was tired of her because she 
was always complaining, a clear reference to her activities on 
behalf of the Union. 
5.  Berlin Craig 
Berlin Craig testified that her sole union activity consisted of 
attending a union meeting during the organizing campaign and 
signing an authorization card.  Craig did not engage in any 
other actions that would call her 
to the attention of Respondent.  
Although Craig testified to several incidents where she com-
plained about problems at the Bake
ry, these were all personal to 
her and would not lead management to identify her with the 

Union campaign.  Indeed, Craig quarreled with Sabrina James, 
a known union supporter.  Manage
ment was aware that Craig 
was looking for a new job at this 
time, a fact that would tend to 
deny Respondent a motive to get rid of her as a union sup-
porter.  I am not convinced by Craig™s testimony that Nash 
made comments linking her to the Union.  The evidence shows 
that Craig was warned for a fight involving profanity and near 
violence with James on December 19, 1996, and that she was 

warned orally by Bodden for another screaming match with 
James.  I credit McCabe™s testimony that after the December 
1996, fight with Sabrina James,
 Craig became difficult to su-
pervise. Craig™s testimony about 
the incident of April 11, 1997, 
that led to her discharge was inconsistent: at first, she testified 
that she did not respond to Lewis™ question about the absence 
of employees in the sending area, but on cross-examination, 
Craig admitted that she told Lewis she was doing what she got 
paid for and that he should do his job.  I credit Lewis™ version 
of this incident, and I credit him that Craig was insolent and 
that she taunted him to fire her.  I credit Lewis that when he 
informed Craig of her suspension the next day, Craig shouted at 
him and called him a ﬁbitch-ass mother fuckerﬂ.  I find that 
Respondent suspended and then discharged Craig for her cumu-
lative behavior and not because she supported the Union.   
6.  Dawn James 
Dawn James was active in the campaign, soliciting authori-
zation cards and holding a meeti
ng at her house.  James was identified as a union supporter by the Respondent.  I credit 

Dawn James that McCabe, Nash, and Lewis all made com-
ments mentioning her support of the Union.  I credit Dawn 
James that when she telephoned McCabe in early April 1997, to 
ask him for help with her schedu
le, McCabe exclaimed that he 
saw no reason to help her because she was always involved in 
something negative and she was trying to bring the Bakery 
down.  I do not rely on McCabe™s
 denial.  McCabe™s testimony 

about his attitude toward the Union does not inspire confidence 
in its accuracy.  McCabe testifie
d that he had no opinion about 
the Union but that he just wanted a fair election.  Yet McCabe 
engaged in an intense letter 
writing campaign against the Union and he told the employees to ﬁvote NO.ﬂ  I find that McCabe 

was referring to Dawn James™ uni
on activities when he said that 
he had no reason to help her.  I find that Respondent threatened 
Dawn James with unspecified reprisals in violation of Section 
8(a)(1) of the Act.  I find that Dawn James™ testimony that 
Jerome Lee mentioned knowledge 
of her involvement with the 
Union in the same conversation 
in which he accused her of 
trying to scam the Bakery with a workers™ compensation claim 
is ambiguous.  As detailed in James™ testimony, there was a real 
question about her leg injury and the manner in which she filed 

her various claims.  James waite
d a long time before trying to 
straighten the matter out, an
d the General Counsel does not 
allege that Respondent in fact en
gaged in any illegal activity in 
connection with James™ claims. 
 Dawn James™ report of Lee™s 
comments can easily be read to mean that the supervisors 
thought she was trying to scam the Bakery by adding a leg 
injury to a pinky injury and that the supervisors were not going 
to change their accident report because James left the Bakery 
having reported only a pinky injury.  James™ testimony that 
ﬁtheyﬂ would deny her compensation can be read to refer to the 
State authorities.   Moreover, I 
do not find it credible that Lee 
told her that the Bakery was aware of her union activities in late 

April 1977.  Dawn James™ support for the Union was not news 
then, and her testimony about th
e conversation with Lee does 
not ring true.  I do not credit Dawn James that in July 1997, 
Nash asked her if she would take an office job.  James ac-
knowledged that she had previously tried working as a recep-
tionist at the Bakery but that 
since she failed to perform ade-
quately she had returned to a job on the production floor.  In 
these circumstances, and given the fact that James was an ac-
tive union supporter, I do not believe that Nash offered her an 

office job to induce her to abandon her support for the Union.  
Finally, I do not find that Respondent violated the Act when it 
barred Dawn James from the production floor and employee 
 GREYSTON BAKERY 447 lounge.  James was not working.  Further, when James had 
gone to the Bakery to take Sabrina James home on July 22 she 
had done more than act as a chauffeur.  All the witnesses agree 
that Dawn James injected herself into the argument between 
Sabrina James and Bodden.  Da
wn James testified that she 
called Bodden ﬁa fat punk mother fucker.ﬂ  The General Coun-

sel has not presented any evidence to justify Dawn James™ 
shouting and cursing at Bodden.  Although other nonworking 
employees were not barred from access to the production floor 
and employee lounge, there is no ev
idence that they had used 
obscenities and engaged in an unprovoked shouting match with 
supervisors.   7.  Thomas Berry 
I find that Thomas Berry was a truthful and cooperative wit-
ness whose recollection was not always in accord with the 
documentary evidence.  Although 
I believe that Berry tried to 
give accurate testimony, I find that his memory was not always 
reliable.  Thus, Berry testified 
that he was put on a production 
quota and that he was obliged to make 160 tart shells in 2-1/2 

hours. But the documentary evidence shows that he was sched-
uled to produce only 90 shells in that time.  Berry did not tes-
tify that 90 shells in 2-1/2 hours was unreasonable or impossi-
ble to perform.  I credit Wall™s testimony that he was trying to 

keep track of production and that he recorded Berry™s estimate 
of what tasks he could perform
 on a production schedule.  I 
credit Wall™s testimony that there was no penalty for failing to 
meet a production schedule.  Fu
rther, the documentary evi-
dence shows that on 2 days, Berry was the only employee with 

specific times listed for various 
tasks, and on the next 2 days 
Berry and a team of employees had such times listed.  Thereaf-
ter, no times were listed for any employees.  This evidence 
supports Walls™ testimony that he began trying to record pro-
duction but that he soon abandoned the effort because he could 
not use the information.  I find 
that Berry™s testimony about his 
conversations with supervisors concerning the Union is gener-
ally accurate.  I credit Berry that McCabe told him early in the 
union campaign that he was surprised he supported the Union.  
I credit Berry that in November 
1996, Lee told him ﬁtheyﬂ were 
trying to get Berry out.  I credit Berry that in February 1997, 

Lewis told him and Dawn James that they ﬁain™t shit.ﬂ  I credit 
Berry that when he went to McCabe in February 1997, and 
complained that he was upset about the statements being made 
to him by supervisors, McCabe
 told him to leave.  Although McCabe assured Berry that he wa
s not fired, McCabe offered to 
pay for his truck-driving school. 
 McCabe did not deny offering 
Berry tuition assistance, but he 
denied that it was conditioned 
on resignation.  However, it is clear that once Berry became a 
truck driver he would no longer be working at the Bakery.  I 
find that Respondent violated Section 8(a)(1) of the Act by 
offering Berry tuition assistance so that he would leave the 
Bakery.  I credit Berry that in February 1997, Lewis told him 
that he did not like him because he was for the Union and that 
anyone who was for the Union did not belong there.  I credit 
Berry that Lewis told  him he was trying to break down the 
bakery and that the Union would destroy the Bakery.  I find that 
these statements constituted a threat to discharge Berry because 
he supported the Union and ﬁdid not belong there.ﬂ  Respon-
dent thus violated Section 8(a)(1) of the Act by threatening 
Berry with discharge because he supported the Union.  The 
General Counsel asserts that when Walls told Berry during the 
February 1997 argument that Le
wis could say anything about 
the Union but Berry could not, that Walls was establishing an 
overly broad ban on an employee™s right to discuss the Union.  
I do not agree.  Walls™ statement was made in the context of an 
argument between Berry, Lewis, and Walls and it involved no 
specific direction to Berry to stop discussing the Union at the 
workplace.  I credit Berry that in May 1997, Nash asked Berry 
what the employees were seeking in their contract demands.  
The General Counsel argues that this constitutes an unlawful 
interrogation.  I do not agree.  Berry was an open union sup-
porter and Nash™s question was not accompanied by any threats 
or unlawful statements.   CONCLUSIONS OF LAW 
1. By selecting Irene Williams
 for layoff because she sup-
ported the Union, Respondent viol
ated Section 8(a)(3) and (1) 
of the Act. 2. By discharging James Ed
monson and Sabrina James be-
cause they supported the Union,
 Respondent violated Section 8(a)(3) and (1) of the Act. 
3. By interrogating employees concerning their activities in 
support of the Union, Respondent violated Section 8(a)(1) of 
the Act.    
4. By giving employees th
e impression that their union ac-
tivities were under surveillance
, Respondent violated Section 8(a)(1) of the Act.  
5. By threatening employees with unspecified reprisals and 
with discharge because they supported the Union, Respondent 
violated Section 8(a)(1) of the Act. 
By offering employees tuition assistance because they sup-
ported the Union and to induce them to abandon their employ-
ment, Respondent violated Se
ction 8(a)(1) of the Act. 
The General Counsel has not proved that Respondent en-
gaged in any other violations of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily discharged and laid 
off employees, it must offer them reinstatement and make them 

whole for any loss of earnings and other benefits, computed on 
a quarterly basis from date of di
scharge or layoff to date of 
proper offer of reinstatement, 
less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
15 ORDER The Respondent, Greyston Bakery, Inc., Yonkers, New 
York, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Selecting employees for la
yoff or discharging employees 
because they support the Union.   
                                                          
 15 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 448(b) Interrogating employees concerning their activities in 
support of the Union, giving 
employees the impression that 
their union activities are under surveillance, threatening em-
ployees with unspecified repris
als and with discharge because 
they support the Union and offering employees benefits to in-
duce them to abandon their employment because they support 
the Union. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Irene 
Williams, James Edmonson, and Sabrina James full reinstate-
ment to their former jobs or, if those jobs no longer exist, to 
substantially equivalent positio
ns, without prejudice to their 
seniority or any other rights or privileges previously enjoyed. 
(b) Make Irene Williams, James Edmonson, and Sabrina 
James whole for any loss of earn
ings and other benefits suf-fered as a result of the discrimination against them in the man-
ner set forth in the remedy section of the decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharges, and within 3 
days thereafter notify the employees in writing that this has 
been done and that the discharges will not be used against them 
in any way. 
(d)  Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and all other records necessary 
to analyze the amount of backpa
y due under the terms of this 
Order. (e)  Within 14 days after service by the Region, post at its fa-
cility in Yonkers, New York, c
opies of the attached notice 
marked ﬁAppendix.ﬂ
16 Copies of the notice, on forms provided 
by the Regional Director for Region 2, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since August 10, 1996. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
                                                          
 16 If this Order is enforced by a Judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
APPENDIX NOTICE TO MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Boar
d has found that we violated 
the National Labor Relations Act and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities.  
 WE WILL NOT discharge, layoff
 or otherwise discriminate 
against any of you for supporting Local 3, Bakery, Confection-
ery and Tobacco Workers International Union, AFLŒCIO, or 
any other union. 
WE WILL NOT coercively question you about your union 
support or activities. WE WILL NOT give you the impression that your union ac-
tivities are under surveillance. 
WE WILL NOT threaten you with reprisals and discharge 
because you support the Union. 
WE WILL NOT offer you benefits to induce you to leave the 
bakery because you support the Union. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s Or-
der, offer Irene Williams, James Edmonson, and Sabrina James 
full reinstatement to their former 
jobs or, if those jobs no longer 
exist, to substantially equivale
nt positions, without prejudice to 
their seniority or any other rights or privileges previously en-
joyed. 
WE WILL make Irene Williams, James Edmonson, and Sa-
brina James whole for any loss of earnings and other benefits 
resulting from their discharge, 
less any net interim earnings, 
plus interest. WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any 
reference to the unlawful dis-
charges of Irene Williams, James Edmonson, and Sabrina 
James, and wE WILL NOT, within 3 days thereafter, notify 
each of them in writing that this has been done and that the 
discharges will not be used against them in any way. 
 GREYSTON BAKERY, INC. 
  